Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   This office action is in response to the amendment filed on 2/14/2022 in which claims 1-8 are pending, claims 2, 5 and 6 are withdrawn and claims 1-8 are currently amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall (U.S. Patent 4,208,934).  In regards to claim 1, Wall discloses a twin-head bar cutting device including a first cutting head (30) and a first bar holding device (stop 134), the first bar holding device being configured for holding a first workpiece to be cut by the first cutting head (workpiece is held against the stop 134), and a second cutting head (30) and a second bar holding device (stop 136) that are placed 5on a common base (cabinet 12) with the first cutting head (30) and the first bar holding device, the second bar holding device being configured to hold a second work piece to be cut by the second cutting head (30); wherein the base (12) includes a first placement surface (support plate 62) on which the first cutting head (30) is placed, a second placement surface (2nd support plate 62; fig. 2) on which the second cutting head (30) is placed, and a holding device placement surface (bar 23) formed higher than the first placement surface (62) and the second placement surface (62) between the first placement surface and the second placement 10surface (fig. 2) and on which the first bar holding device (stop 134) and the second bar holding device (stop 136) are placed, and wherein the first cutting head (30) and the second cutting head (30) are arranged symmetrically about a vertical plane passing through a center in a width direction of the base.
In regards to claim 3, Wall discloses wherein the first placement surface (62) has the same height as the second placement surface (62), and wherein the first bar holding device (134) and the second bar holding device (136) are arranged on the holding device placement surface (23) symmetrically about a vertical plane passing through a center in a width direction of the holding device placement surface (134/136 are adjustable on 33).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. The Applicant first contends that Wall does not disclose that the stops hold a first and a second work piece.  It is noted that it is considered that the stops are configured to engage the ends of the workpieces such that they are held in a lateral position against the fence.  The Applicant also contends that the stops are not configured to hold a first and a second workpiece simultaneously.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., simultaneously cutting of two workpieces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner would note that the claims do not impart that the workpieces are cut simultaneously, nor is the claimed structure dictate that two independently operated cutting stations are being utilized. Rather, the device is configured to cut with both the first and the second cutting head for many workpieces of varying lengths of cut, such that a first cutting head is used to cut a first workpiece and a second cutting head is used to cut a second workpiece after the completion of the cutting of the first workpiece.  The use of two saws in both cuts still anticipates the claim language as it is currently set forth, as the first and second saw cut the first work piece and the first and second saw cut the second workpiece.  The claim language is not so limiting to exclude this interpretation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724